Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed August 24, 2022, has been considered.
Claim 1 is cancelled.
Claims 2-22, filed August 24, 2022, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 recites “receive a set of exemplar locations; for each exemplar location, determine a corresponding exemplar feature vector; for each exemplar feature vector, determine a corresponding set of visual neighbor feature vectors; and associate each exemplar feature vector with its corresponding set of visual neighbor feature vectors; and a memory coupled to the one or more processors and configured to provide the one or more processors with instructions.”
Step 2A Prong One:
Claim 1 recites “determine a corresponding exemplar feature vector” at a high level of generality such that it embodies interactions between people” at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.   For example, the instant specification discloses in [0127] the feature vector (e.g. binary code) corresponding to the file identifier may then be obtained.  The interpretation is consistent of the disclosure is consistent the BRI wherein the embodiment covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.
Claim 1 recites “determine a corresponding set of visual neighbor feature vectors; and associate each exemplar feature vector with its corresponding set of visual neighbor feature vectors” at a high level of generality such that it embodies interactions between people” at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.   For example, the instant specification discloses in [0124] given an exemplar feature vector…to determine the closest neighbors (e.g. based on hamming distance) for each exemplar.  The interpretation is consistent of the disclosure is consistent the BRI wherein the embodiment covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.  
Claim 3 further expands on the exemplar location comprising a pair of latitude and longitude coordinates, however, does not preclude the claimed invention being interpreted as a mental process under BRI.
Claim 4 recites the set of exemplar locations comprises a set of randomly selected locations, however, does not preclude the claimed invention being interpreted as a mental process under BRI.
Claim 5 recites the set of exemplar locations comprises locations of a set of points of interest, however, does not preclude the claimed invention being interpreted as a mental process under BRI.
Claim 6 recites the set of exemplar locations is received based at least in part on a query for a type of location, however, does not preclude the claimed invention being interpreted as a mental process under BRI.
Claim 7 recites the set of exemplar locations comprises instances of locations tagged as being of the queried-for type of location, however, does not preclude the claimed invention being interpreted as a mental process under BRI.
Claim 8 recites determining an exemplar feature vector for an exemplar location comprises determining a tile identifier corresponding to the exemplar location, and wherein the exemplar feature vector comprises a feature vector corresponding to the tile identifier at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.   For example, the instant specification discloses in [0132] the identifier of the tile corresponding to the identified grid element is obtained.  The interpretation is consistent of the disclosure is consistent the BRI wherein the embodiment covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.
Claim 9 recites wherein the tile identifier is determined at least in part by: identifying a grid element associated with the exemplar location; and identifying a tile image associated with the identified grid element at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.   For example, the instant specification discloses in in [0132] the identifier of the tile corresponding to the identified grid element is obtained.  The interpretation is consistent of the disclosure is consistent the BRI wherein the embodiment covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.
Claim 10 discloses determining a visual neighbor feature vector corresponding to an exemplar feature vector comprises performing a search of a corpus of tile images at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.   For example, the instant specification discloses in [0124] given an exemplar feature vector…to determine the closest neighbors (e.g. based on hamming distance) for each exemplar.  The interpretation is consistent of the disclosure is consistent the BRI wherein the embodiment covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.  
Claim 11 discloses determining the visual neighbor feature vector corresponding to the exemplar feature vector comprises determining a distance between the visual neighbor feature vector and the exemplar feature vector at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.   For example, the instant specification discloses in [0128] a set of visual neighbor feature vectors is determined…each exemplar feature vector is compared against feature vectors…”.  The interpretation is consistent of the disclosure is consistent the BRI wherein the embodiment covers performance of the limitation in the mind wherein one can mentally evaluate or judge if the value is within a range and monitoring can occur, however, for generic computer components.
Claims 12-22 are directed to a method and “computer readable storage medium” for implementing the above cited system, however, the claims do not preclude the claimed invention being interpreted as a mental process under BRI.
That is, other than reciting “processors,” “a memory”, and “computer readable storage medium,” nothing in the claim precludes the above steps from being practically performed in the human mind.
Step 2A Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “processors,” “a memory”, and “computer readable storage medium”, where the claim recites details on the set of exemplar locations and feature vector.  The “processors,” “a memory”, and “computer readable storage medium,” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receive a set of exemplar locations” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “processors,” “a memory”, and “computer readable storage medium” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receive a set of exemplar locations” amounts to no more than insignificant pre-activity of receiving data. Further, the “receive” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 4, 5, 12, 14, 15, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockerman et al. (Lockerman hereafter, US 2013/0093768 A).
Claim 2 Lockerman discloses receive a set of exemplar locations (Abstract, e.g. exemplars from images are provided, page 3, [0036], e.g. Such portions 104 can represent locations of user-desired graphics or image textures, and page 4, [0045], e.g. a manifold is computed and an image location is selected by the user, at 306. The manifold can be computed for the entire image and/or a portion of the image. Once the image location is selected by the user, the texture tiles are generated and can be selected by the user, at 308); 
for each exemplar location, determine a corresponding exemplar feature vector (page 4, [0049], e.g. The representation of a texture tile is a vector having a size of nxn for a tile of nxn pixels. This results in nxn calculations that can be used for comparing all pairs of tiles to one another); 
for each exemplar feature vector, determine a corresponding set of visual neighbor feature vectors; and associate each exemplar feature vector with its corresponding set of visual neighbor feature vectors (page 4, [0050], e.g. an Approximate Nearest Neighbor ("ANN") algorithm can be used to find a sub-graph that approximates the diffusion distance of the original manifold, and page 5, [0055], e.g. Once all the tuples were calculated, approximate nearest neighbors were determined using the FLANN library (as described in Muja, M., "Flann, fast library for approximate nearest neighbors, 2009)); and 
a memory coupled to the one or more processors and configured to provide the one or more processors with instructions (page 5, [0056], e.g. To save memory, at most only the largest valued 128 edges were used).
Claim 4, Lockerman discloses the set of exemplar locations comprises a set of randomly selected locations (page 3, [0036], e.g. Such portions 104 can represent locations of user-desired graphics or image textures, and [0037], e.g. the current subject matter can generate texture tiles interactively by allowing the user to click on any point in the source image).
Claim 5, Lockerman discloses the set of exemplar locations comprises locations of a set of points of interest (page 3, [0037], e.g. the current subject matter can generate texture tiles interactively by allowing the user to click on any point in the source image).
Claims 12, 14, 15, and 22, Lockerman discloses a method and a computer readable storage medium (page 5, [0056], e.g. To save memory, at most only the largest valued 128 edges were used) for implementing the above cited system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-8, 10, 11, 13, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockerman et al. (Lockerman hereafter, US 2013/0093768 A), as applied to claims 2, 4, 5, 12, 14, 15, and 22 above, in further view of Li et al. (Li hereafter, US 20110055290 A1).
Claim 3, Lockerman discloses the claimed invention except for the limitation of “an exemplar location comprises a pair of latitude and longitude coordinates.”  Li disclose a query for a geo-image of a geographical region in geographical area of coverage…GBR is represented by its minimum and maximum longitudes and its minimum and maximum latitudes (page 4, [0037]).  
Li discloses there is a desire to provide image provisioning that includes the capability to cover an arbitrary GBR hierarchically and supports both inter-query parallelism and intra-query parallelism (page 1, [0007]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Li to improve the image provisioning of Lockerman that supports both inter-query parallelism and intra-query parallelism.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Lockerman with the locations based on latitudes and longitudes of Li to support both inter-query parallelism and intra-query parallelism. 
Claim 6, Lockerman as modified disclose the set of exemplar locations is received based at least in part on a query for a type of location (Li, [0045], e.g. tiling-based image access may be integrated with the retrieval of other geographic location oriented information. These point location oriented information, such as cities, airports, are specified with geo-location (longitude and latitude), as well as with the identifier of the image tiles in which they are located).
Claim 7, Lockerman as modified discloses the set of exemplar locations comprises instances of locations tagged as being of the queried-for type of location (Li, [0045], e.g. tiling-based image access may be integrated with the retrieval of other geographic location oriented information. These point location oriented information, such as cities, airports, are specified with geo-location (longitude and latitude), as well as with the identifier of the image tiles in which they are located).  It is noted location information such as cities and airports have been interpreted as tags. 
Claim 8, Lockerman as modified discloses determining an exemplar feature vector for an exemplar location comprises determining a tile identifier corresponding to the exemplar location, and wherein the exemplar feature vector comprises a feature vector corresponding to the tile identifier (Li, page 4, [0045], e.g. tiling-based image access may be integrated with the retrieval of other geographic location oriented information. These point location oriented information, such as cities, airports, are specified with geo-location (longitude and latitude), as well as with the identifier of the image tiles in which they are located).
Claim 9, Lockerman as modified discloses the claimed invention except for the limitation of wherein the tile identifier is determined at least in part by: identifying a grid element associated with the exemplar location; and identifying a tile image associated with the identified grid element (Figures 2 and 6).
Claim 10, Lockerman as modified discloses determining a visual neighbor feature vector corresponding to an exemplar feature vector comprises performing a search of a corpus of tile images (Li, page 1, [0006],e.g. assembling images across zones is not supported by the tile servers; (b) when a query requests multiple images in the same geographic zone).
Claim 11, Lockerman as modified discloses determining the visual neighbor feature vector corresponding to the exemplar feature vector comprises determining a distance between the visual neighbor feature vector and the exemplar feature vector (Lockerman, page 4, [0050], e.g. an Approximate Nearest Neighbor ("ANN") algorithm can be used to find a sub-graph that approximates the diffusion distance of the original manifold, and page 5, [0055], e.g. Once all the tuples were calculated, approximate nearest neighbors were determined using the FLANN library (as described in Muja, M., "Flann, fast library for approximate nearest neighbors, 2009)).
Claims 13 and 16-21, Lockerman as modified discloses a method and a computer readable storage medium (Lockerman, page 5, [0056], e.g. To save memory, at most only the largest valued 128 edges were used) for implementing the above cited system.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tobin et al. discloses Once the features of the image segments have been extracted, it is possible to use this feature vector as an index for retrievals.
Hondo et al. discloses extracting reference feature vectors form a refence image.
Ioffe et al. discloses an image retrieval system.
Yang et al. discloses an image analysis based on visual search.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
12/16/2022